

FORBEARANCE AND AMENDMENT AGREEMENT
 
This Forbearance and Amendment Agreement (the “Agreement”) is made this ___ day
of February 2009 by and between Generex Biotechnology Corporation (the
“Company”) and the holder listed on the signature page hereto (the “Holder”).


RECITALS

 
A.          Pursuant to that certain Securities Purchase Agreement, dated as of
March 31, 2008, by and among the Company, the Holder and the other parties
thereto (the “Purchase Agreement”), the Holder purchased the Company’s 8% Senior
Secured Convertible Note in the original principal amount of $______ (the
“Note”). Capitalized terms used in this Agreement that are not otherwise defined
herein have the meanings set forth in the Note.


B.    Pursuant to the Purchase Agreement, the Holder also purchased (i) a Series
A Warrant to acquire additional shares of Common Stock (the “Series A
Warrants”); (ii) a Series A-1 Warrant to acquire additional shares of Common
Stock (the “Series A-1 Warrants”); (iii) a Series B Warrant to acquire
additional shares of Common Stock (the “Series B Warrants”); and (iv) a Series C
Warrant to acquire additional shares of Common Stock (the “Series C Warrants”),
in each case, as set forth on Schedule of Buyers attached to the Purchase
Agreement.  The Series A Warrants, the Series A-1 Warrants, the Series B
Warrants, and the Series C Warrants issued to the Holder are hereinafter
collectively referred to as the “Series Warrants.”  In addition to the Series
Warrants, the Holder also owns other warrants to purchase Common Stock
(collectively, the “Other Warrants” and together with the Series Warrants, the
“Warrants”).


C.           Various Events of Default have occurred under the Note.


D.          During and only during the period beginning on the date of this
Agreement and ending on the twenty-one (21) day anniversary of the date hereof
(such period is referred to herein as the “Standstill Period” and such scheduled
ending date is referred to herein as the “Scheduled Standstill Expiration
Date”), the Holder is willing to temporarily forbear from exercising certain
rights and remedies on the terms, conditions and provisions contained in this
Agreement.
 
AGREEMENTS


NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.           Acknowledgment of Events of Default. The Company acknowledges and
agrees that:

 

--------------------------------------------------------------------------------

 


(i)           an Event of Default has occurred prior to the date hereof under
Section 4(a)(xiv) of the Note as a result of the failure of the Company to
comply with its obligations under Paragraph 15 of that certain Agreement, dated
December 22, 2008, between the Company and the Holder;


(ii)         an Event of Default has occurred prior to the date hereof under
Section 4(a)(xv) of the Note as a result of the failure of the Company to
satisfy the Net Cash Balance Test under Section 13(f) of the Note;


(iii)        an Event of Default has occurred prior to the date hereof under
Section 4(a)(xiv) of the Note as a result of the failure of the Company to
deliver Event of Default Notices to the Holder with respect to the Events of
Default listed in each of clauses (i) and (ii) above;
 
(iv)        an Event of Default has occurred prior to the date hereof under
Section 4(a)(xviii) of the Note as a result of each of clauses (i) through (iii)
above causing an Event of Default to occur under the Other Notes; and
 
[(v)        an Event of Default has occurred prior to the date hereof under the
Note and the Purchase Agreement with regard to the timing of delivery by the
Company to the Holder and the holder of the Other Notes of cash in payment of
the Installment Amount due February 1, 2009 by reason of such delivery not being
consistent among the Holder and each other Holder.] – Iroquois version.
 
The Events of Default listed in clauses (i) through (iv) above are collectively
referred to herein as the “Existing Events of Default.” The Company represents
and warrants to the Holder that no other (a) Event of Default has occurred other
than the Existing Events of Default and (b) breach by the Company or any of its
Subsidiaries of their respective obligations has occurred under any of the
Transaction Documents.


2.           Forbearance; Standstill Termination. Unless and until a Standstill
Termination (as defined below) occurs, during the Standstill Period, the Holder
will not exercise any of its rights or remedies under Section 4(b) of the Note
or Section 16 of the Security Agreement solely with respect to any of the
Existing Events of Default. Upon the occurrence of a Standstill Termination, the
Standstill Period shall be automatically terminated and the Holder shall then be
permitted and entitled to immediately exercise all of its rights and remedies
under Section 4(b) of the Note and Section 16 of the Security Agreement with
respect to each of the Existing Events of Default. “Standstill Termination”
shall mean the occurrence of the earliest of (i) the Scheduled Standstill
Expiration Date; (ii) any Event of Default occurring after the date hereof; and
(iii) the filing by or against the Company of any Insolvency Proceeding (as
defined in the Security Agreement).


 
2

--------------------------------------------------------------------------------

 

3.           No Waiver; Reservation of Rights. The Company acknowledges that the
Holder is not waiving any of the Existing Events of Default but is simply
agreeing to forbear from exercising its rights and remedies under Section 4(b)
of the Note or Section 16 of the Security Agreement with respect to the Existing
Events of Default to the extent expressly set forth in this Agreement. Without
limiting the generality of the foregoing, the Company acknowledges and agrees
that immediately upon occurrence of a Standstill Termination, the Holder shall
have all of its rights and remedies under Section 4(b) of the Note and Section
16 of the Security Agreement with respect to the Existing Events of Default to
the same extent, and with the same force and effect, as if the forbearance had
not occurred. The Company will not assert and hereby forever waives any right to
assert that the Holder is obligated in any way to continue beyond the occurrence
of a Standstill Termination to forbear from enforcing its rights or remedies
under Section 4(b) of the Note or Section 16 of the Security Agreement with
respect to any of the Existing Events of Default or that the Holder is not
entitled to act on any of the Existing Events of Default after the occurrence of
a Standstill Termination as if the Standstill Period never existed. The Company
acknowledges that the Holder has made no representations as to what actions, if
any, the Holder will take upon the occurrence of a Standstill Termination or the
occurrence of any breach of this Agreement or any of the other Transaction
Documents after the date hereof, and the Holder does hereby specifically and
fully reserve any and all rights, remedies, and claims it has (after giving
effect hereto) with respect to the Existing Events of Default and each other
Event of Default or each other breach under this Agreement or any of the other
Transaction Documents that may occur. It is expressly understood and agreed that
nothing contained in this Agreement shall prohibit the Holder from exercising
any rights or remedies that may be available to the Holder under this Agreement,
the Note (including, without limitation, converting all or any portion thereof),
any other Transaction Document or applicable law, other than its rights and
remedies under Section 4(b) of the Note and Section 16 of the Security Agreement
solely with respect to the Existing Events of Default during the Standstill
Period as expressly contemplated hereby. The Company, on behalf of itself and
its Subsidiaries, hereby acknowledges receipt of notices of intention to enforce
security pursuant to section 244(1) of the Bankruptcy and Insolvency Act
(Canada) contemporaneously with execution of this Agreement and hereby
irrevocably waives the ten (10) day notice period pursuant to the Bankruptcy and
Insolvency Act (Canada) and hereby consents to, and will not object to or
oppose, any motion by the Holder to appoint a receiver (either private or
court-appointed) if any Event of Default occurs after the date hereof.


4.           Amendment of Note.  The Note is hereby amended as follows:


(a)         The term “Installment Amount” in the Note is hereby deleted in its
entirety and replaced with:


“Installment Amount” means, with respect to any Installment Date occurring on or
after March 1, 2009, the lesser of (A) the product of (i) $1,927,333.32,
multiplied by (ii) Holder Pro Rata Amount and (B) the Principal amount under
this Note as of such Installment Date, as any such Installment Amount may be
reduced pursuant to the terms of this Note, whether upon conversion, redemption
or otherwise, together with, in each case, the sum of any accrued and unpaid
Interest as of such Installment Date under this Note (if such Installment Date
is also an Interest Date) and accrued and unpaid Late Charges, if any, under
this Note as of such Installment Date. In the event the Holder shall sell or
otherwise transfer any portion of this Note, the transferee shall be allocated a
pro rata portion of each unpaid Installment Amount hereunder.”

 
3

--------------------------------------------------------------------------------

 
 
(b)         The term “Installment Date” in the Note is hereby deleted in its
entirety and replaced with:


“Installment Date” means each of the following dates: (i) August 1, 2008; (ii)
September 1, 2008; (iii) October 1, 2008; (iv) November 1, 2008; (v) December 1,
2008; (vi) January 1, 2009;  (vii) February 1, 2009; (viii) March 1, 2009; (ix)
April 1, 2009; (x) May 1, 2009; (xi) June 1, 2009; and (xii) the Maturity Date.”


(c)         The term “Fundamental Transaction” in the Note is hereby deleted in
its entirety and replaced with:


“Fundamental Transaction” means that (1) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (2) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.”


(d)         The term “Maturity Date” in the Note is hereby deleted in its
entirety and replaced with:


“Maturity Date” shall mean July 1, 2009; provided, however, that the Maturity
Date may be extended at the option of the Holder (i) in the event that, and for
so long as, an Event of Default shall have occurred and be continuing or any
event shall have occurred and be continuing that with the passage of time and
the failure to cure would result in an Event of Default or (ii) through the date
that is twenty (20) Business Days after the consummation of a Fundamental
Transaction in the event that a Fundamental Transaction is publicly announced or
a Fundamental Transaction Notice is delivered prior to the Maturity Date;
provided, further, that if a Holder elects to convert some or all of this Note
pursuant to Section 3 hereof, and the Conversion Amount would be limited
pursuant to Section 3(d) hereunder, the Maturity Date shall automatically be
extended until such time as such provision shall not limit the conversion of
this Note.”

 
4

--------------------------------------------------------------------------------

 
 
(e)         The following is hereby added to the Note as Section 28(yy):


“(yy)     “Forbearance and Amendment Agreement” means that certain Forbearance
and Amendment, dated February ___, 2009, by and between the Company and the
Holder, as the same may be amended from time to time.”


 
(f)          Section 4(a)(iii) of the Note is hereby deleted in its entirety and
replaced with the following:


“(iii)      the suspension from trading or failure of the Common Stock to be
listed on an Eligible Market for a period of five (5) consecutive days or for
more than an aggregate of ten (10) days in any 365-day period, provided that the
foregoing shall not constitute an Event of Default if the Common Stock is quoted
on the OTC Bulletin Board on the fifth (5th) Business Day immediately following
such suspension from trading or such failure to be so listed;”
 
(g)         The word “or” is hereby deleted at the end of Section 4(a)(xvii).


(h)         Section 4(a)(xviii) of the Note is hereby deleted in its entirety
and replaced with the following:


“(xviii)  the Company and its Subsidiaries (taken together as a whole) expend
cash in excess of $900,000 in the aggregate in any of the following calendar
months in 2009: March, April or May; provided, however, solely for purposes of
the foregoing determination, all cash used to effect (i) (x) Company Redemptions
under this Note as permitted under the last sentence of Section 8(a) hereof and
(y) Company Redemptions (as defined in the Other Notes) under the Other Notes as
permitted under the last sentence of Section 8(a) thereof; (ii) the agreements
and instruments contemplated by Sections 5 and 6 of the Forbearance and
Amendment Agreement; and (iii) the expense reimbursement to the Holder
contemplated by Section 18 of the Forbearance and Amendment Agreement,  in each
case shall not be deemed to be cash expended; ”


(i)           The following is hereby added to the Note as Section 4(a)(xix):


“(xix)     any breach by the Company of Section 8 of the Registration Rights
Agreement (including, without limitation, any failure by the Company to (x) file
with the SEC any required reports under Section 13 or 15(d) of the 1934 Act such
that it is not in compliance with Rule 144(c)(1), or (y) meet any of the
requirements under rule 144(i)(2)); or”

 
5

--------------------------------------------------------------------------------

 


(j)           The following is hereby added to the Note as Section 4(a)(xx):


“(xx)      any Event of Default (as defined in the Other Notes) occurs with
respect to any Other Notes.”


(k)          The following is hereby added to the Note as the last sentence of
Section 8(a):
“Notwithstanding anything contained in this Section 8 to the contrary, the
Company shall not be permitted to elect, or effect, a Company Redemption from
and after February ___, 2009; provided, however, the Company may elect, and
effect, a Company Redemption subject to, and in accordance with, the terms of
this Note if such Company Redemption is effected solely by using net proceeds
received by the Company from (i) any Subsequent Placements (as defined in the
Securities Purchase Agreement) consummated after February ___, 2009; (ii)
revenues from sales of products by the Company; or (iii) licensing fees received
by the Company.”


(l)           The following is hereby added to the Note as Section 13(j):


“(j)         Certification. Without limiting the Company’s obligations under any
other provision of this Note (including, without limitation, Sections 4 and 29),
the Company shall provide to the Holder on the first Business Day following the
end of each of March 2009, April 2009 and May 2009 a certification (executed on
behalf of the Company by the Chief Financial Officer of the Company) as to
whether an Event of Default occurred under Section 4(a)(xviii) hereof with
respect to the calendar month immediately preceding the date of such
certification and shall immediately publicly disclose (on a Current Report on
Form 8-K or otherwise) any such Event of Default on the date of such
certification.”
 
It is expressly understood and agreed that the Company’s payment of the
Installment Amount with respect to the Installment Date that is March 1, 2009
shall be paid in accordance with the terms and conditions of that certain letter
agreement, dated February 13, 2009, by and between the Company and the Holder.


5.           Control Agreement. (a)  The Company shall (i) promptly negotiate
with the Holder and JPMorgan Chase Bank, N.A. or another member of the New York
Clearing House Association, other financial institution of a reputation and size
similar to that of SmithBarney or regional commercial bank of a reputation and
size similar to that of State Street Corp., M&T Bank Corp, or Valley National
Bancorp or another financial institution reasonable acceptable to the Holder
(any of the foregoing being the “Depository”), and execute, a Control Agreement
(as defined in the Security Agreement) in form and substance acceptable to the
Holder in its sole discretion (that shall include, without limitation, those
terms set forth on Attachment 1 hereto), with respect to a blocked,
non-operating Deposit Account (as defined in the Security Agreement) of the
Company, and (ii) deposit $3,000,000 in such Deposit Account immediately
following the execution of such Control Agreement (it being understood and
agreed that such Control Agreement and such Deposit Account will each be subject
to the terms and conditions of the Security Agreement and that the Company shall
cause the Security Agreement to promptly be amended (in form and substance
acceptable to the Holder in its sole discretion) to include any relevant terms
on Attachment 1 hereto). If such Control Agreement has not been executed by the
Company and the Depository in such form and substance so acceptable to the
Holder in its sole discretion by the Scheduled Standstill Expiration Date or if
such deposit has not been so made by the Company immediately following the
execution of such Control Agreement, the Company hereby agrees and acknowledges
that a breach of the Company’s obligations under this Agreement shall have
occurred, that such breach shall be an Event of Default under Section 4(a)(xiv)
of the Note and that such breach shall be a breach which is not curable.
 
 
6

--------------------------------------------------------------------------------

 
 
(b)  Without limiting the foregoing provisions of paragraph (a) above, the
Company, acting in good faith, shall use commercially reasonable efforts to (i)
cause to be issued by the Depository prior to the Scheduled Standstill
Expiration Date, a clean, unconditional and irrevocable letter of credit that
will remain “evergreen” until the Note and each of the Other Notes are repaid in
full (the “Letter of Credit”) in the aggregate amount of $3 million for the
ratable benefit of the Holder and each holder of any of the Other Notes, that
will be subject to the following provisions of this Agreement, and (ii) if the
Letter of Credit shall be issued by the Depository, enter into with the Holder
(and each holder of any of the Other Notes) an agreement applicable to the
Letter of Credit that contains terms similar to those set forth on Attachment 1
hereto with regard to drawdowns and otherwise shall be in form and substance
acceptable to the Holder in its sole discretion, as evidenced by the Holder’s
written acceptance thereof by the Scheduled Standstill Expiration Date.  For
purposes hereof, it is understood and agreed that commercially reasonable
efforts shall include, without limitation, the Company paying customary issuance
fees not to exceed 1.5% of the principal amount of the Letter of Credit, and
establishing a blocked cash collateral account to secure the Letter of Credit in
an amount not to exceed $3 million).  If the Letter of Credit has been obtained
by the Company, and the Holder and each of the Other Holders entered into an
agreement with the Company applicable to the Letter of Credit in compliance with
the provisions of this paragraph (b) by the Scheduled Standstill Expiration
Date, then the Company shall have no further obligations solely under this
Section 5 with respect to the Control Agreement,  Deposit Account and deposit
expressly contemplated in paragraph (a) above.  If, however, the Company fails
to act in good faith or use commercially reasonable efforts to cause the Letter
of Credit to be issued, or the agreement applicable to the Letter of Credit to
be entered into by the parties, as provided hereby, the Company hereby agrees
and acknowledges that a breach of the Company’s obligations under this Agreement
shall have occurred, that such breach shall be an Event of Default under Section
4(a)(xiv) of the Note and that such breach shall be a breach which is not
curable.


6.      Irrevocable Transfer Agent Instructions.  (a) The Company shall promptly
issue and deliver to the Company’s transfer agent (the “Transfer Agent”)
irrevocable instructions in form and substance acceptable to the Holder in its
sole discretion which shall instruct the Transfer Agent (without any further
action, approval or instruction required by the Company) to issue certificates
or transmit shares of the Company’s common stock to the Holder’s balance account
at The Depository Trust Company at the Holder’s written request in accordance
with the terms of the Note after the date hereof (including, without limitation,
upon the occurrence of an Event of Default) (the “Instructions”).  If the
Instructions have not been issued and delivered to the Transfer Agent by the
Company by the Scheduled Standstill Expiration Date, the Company hereby agrees
and acknowledges that a breach of the Company’s obligations under this Agreement
shall have occurred, that such breach shall be an Event of Default under Section
4(a)(xiv) of the Note and that such breach shall be a breach which is not
curable.

 
7

--------------------------------------------------------------------------------

 
 
(b)           Once the Instructions have been delivered to the Transfer Agent,
the Company no longer shall be obligated or entitled to deliver share issuance
instructions to the Transfer Agent with regard to any Installment Notice Due
Date or upon the occurrence of an Event of Default.  It is the Company’s
intention to continue to provide to the Holder, in advance of each Installment
Notice Due Date, a calculation of the number of Pre-Installment Conversion
Shares the Company believes, acting in good faith, should be issued on such
Installment Notice Due Date and in respect of which the Holder is expected to
deliver to the Transfer Agent delivery instructions.  Though it is desirable
that the parties endeavor to resolve any disagreement there may be as to the
number of Pre-Installment Conversion Shares to be issued, no failure on the part
of the Company to provide to the Holder its calculation of the number of
Conversion Shares or any disagreement shall preclude the Holder from delivering
to the Transfer Agent delivery instructions for the number of Pre-Installment
Conversion Shares the Holder believes, in good faith, should be issued and
delivered to the Holder (which the Instructions shall expressly provide the
Holder is entitled and authorized to do).  Any error in the calculation of
Pre-Installment Conversion Shares or Conversion Shares delivered on any
Installment Date shall be corrected by the parties reasonably promptly after
discovery.


(c)           Following the issuance of the Instructions, the Company agrees
that if it, directly or indirectly, instructs or directs to the Transfer that is
inconsistent with the Instructions or takes any action, or permits any action to
be taken, which interferes with the Transfer Agent acting in accordance with the
Instructions, the Company hereby agrees and acknowledges that a breach of the
Company’s obligations under this Agreement shall have occurred, that such breach
shall be an Event of Default under Section 4(a)(xiv) of the Note and that such
breach shall be a breach which is not curable.


(d)         The Company and the Holder hereby agree to the following with
respect to the Irrevocable Transfer Agent Instructions:


(i)           At any time on or after the Instructions are effective, the Holder
is entitled to deliver to the Transfer Agent instructions for the delivery of
the Pre-Installment Conversion Shares required to be delivered to the Holder
pursuant to the provisions of paragraph 8(a) of Note (or this Agreement, with
regard to the April 1, 2009 Installment Date).  A copy of such instructions to
the Transfer Agent shall be delivered by the Holder to the Company.


(ii)  At any time on or after each Installment Date after the date hereof, the
Holder is entitled to deliver to the Transfer Agent instructions for the
delivery of the number of Conversion Shares required to be delivered to the
Holder pursuant to the provisions of paragraph 8(b) of the Note.  A copy of such
instructions to the Transfer Agent shall be delivered by the Holder to the
Company.


 
8

--------------------------------------------------------------------------------

 

(iii)  Upon the occurrence of an Event of Default and the delivery after the
date hereof of an Event of Default Redemption Notice by the Holder in accordance
with Section 4(b) of the Note, the Holder shall be entitled to deliver to the
Transfer Agent instructions for the delivery the number of shares of the
Company’s common stock as shall be required, valued in accordance with the
applicable provisions of the Note, to pay the Event of Default Redemption Price
due to the Holder if the Event of Default specified in such Event of Default
Redemption Notice is not cured by the Company within three (3) Business Days
following the Company’s receipt thereof (but such three (3) Business Day period
shall not apply if such Event of Default is not capable of being cured).  A copy
of such instructions to the Transfer Agent shall be delivered by the Holder to
the Company.


7.           April 1, 2009 Installment Date.  Notwithstanding the terms of the
Note, (i) March 9, 2009 shall constitute the Installment Notice Due Date with
respect to the Installment Date that is April 1, 2009; (ii) the Pre-Installment
Conversion Price with respect to the Installment Amount due on such Installment
Date will be equal to the price which shall be computed as 90% of the arithmetic
average of the VWAP of the Common Stock on each of the fourteen (14) consecutive
Trading Days immediately preceding March 9, 2009 (to be appropriately adjusted
for any stock split, stock dividend, stock combination or other similar
transaction during such measuring period); and (iii) the Company Conversion
Price with respect to the Installment Amount due on such Installment Date will
be equal to the price which shall be computed as 90% of the arithmetic average
of the VWAP of the Common Stock on each of the seventeen (17) consecutive
Trading Days immediately preceding such Installment Date (to be appropriately
adjusted for any stock split, stock dividend, stock combination or other similar
transaction during such measuring period). In accordance with Section 8(a) of
the Note, the Company shall deliver the Pre-Installment Conversion Shares (which
shall instead equal the number of shares of Common Stock equal to the quotient
of (x) the Installment Amount due on such Installment Date divided by (y) the
Pre-Installment Conversion Price determined pursuant to this Section 7) to the
Holder no later than two (2) Trading Days after March 9, 2009. In accordance
with Section 8(b) of the Note, the Company shall deliver the number of shares of
Common Stock to be delivered pursuant to a Company Conversion on April 1, 2009
with respect to the Installment Amount due on such Installment Date, reduced by
the number of the Pre-Installment Conversion Shares delivered pursuant to this
Section 7.


8.      Subsequent Placement. If, but only if, the Company consummates a
Subsequent Placement on or prior to July 1, 2009, in which (i) only shares of
Common Stock (and no other Equivalents (as defined in the Purchase Agreement))
are issued by the Company; (ii) the purchase price for each share of Common
Stock so issued is greater than or equal to $0.25 (as adjusted for stock splits,
combinations and the like occurring from and after the date hereof); (iii) the
aggregate gross proceeds to the Company (including, without limitation, all
future gross proceeds receivable, directly or indirectly, by the Company in
connection therewith) are equal to or less than $5,000,000; and (iv) Rodman &
Renshaw, LLC acts as the sole placement agent, then, and only then, the Holder
hereby agrees that the number of shares of Common Stock issuable upon exercise
of the Warrants shall not be increased solely as a result of the reduction of
the exercise prices of the Warrants that will occur pursuant to the
anti-dilution provisions of the Warrants as a result of such Subsequent
Placement.


 
9

--------------------------------------------------------------------------------

 

9.           Listing Maintenance Equity Condition. As of the date hereof, clause
(ii)  of the definition of Equity Conditions has not been satisfied as a result
of the Company’s receipt of notice from The NASDAQ Stock Market of the Company’s
failure to comply with the minimum bid price requirement of Marketplace Rule
4310(c)(4) (such clause (ii) is referred to herein as  the “Listing Maintenance
Equity Condition”). The Holder hereby waives satisfaction of only the Listing
Maintenance Equity Condition solely with respect to the Installment Dates that
are March 1, 2009, April 1, 2009, May 1, 2009, June 1, 2009 and the Maturity
Date, thereby entitling the Company to pay the entire applicable Installment
Amount due on each of such Installment Dates pursuant to a Company Conversion
if, and only if, (i) (1) all other Equity Conditions and (2) all other
conditions relating to a Company Conversion, in each case, are satisfied in
accordance with the terms of the Note; and (ii) (x) the shares of Common Stock
continue to be listed or designated for quotation on, and trade on, an Eligible
Market; or (y) if clause (x) is not satisfied, the shares of Common Stock are
quoted on the OTC Bulletin Board.


10.           Net Cash Balance Test. The Holder hereby waives compliance by the
Company with the first sentence of Section 13(f) of the Note for the period
commencing on the date hereof  and ending on the date on which a Standstill
Termination occurs.


11.           Waiver. Effective simultaneously with the Company’s compliance
with, and satisfaction of, its obligations under Sections 5 and 6 hereof on or
prior to the Scheduled Standstill Expiration Date, the Holder hereby waives (i)
all Existing Events of Default, (ii) compliance by the Company with the first
sentence of Section 13(f) of the Note and (iii) only Interest that accrued at
the default Interest Rate specified in Section 2 of the Note with respect to the
Existing Events of Default (but, for clarification purposes, not Interest that
accrued at the non-default Interest Rate). Without implication that the contrary
would otherwise be true, it is expressly understood and agreed that the waivers
contained in this Section 11 shall be null and void ab initio and be of no force
or effect if the Company does not comply with any of its obligations under this
Agreement (including, without limitation, compliance with, and satisfaction of,
its obligations under Sections 5 and 6 hereof on or prior to the Scheduled
Standstill Expiration Date) or any other Event of Default occurs after the date
hereof.


12.           Existing Agreements; Entire Agreement. Except as otherwise
expressly provided herein, (i) the Purchase Agreement, the Note and each other
Transaction Document and each of the obligations of the Company thereunder and
each of the rights of and benefits to the Holder thereunder is, and shall
continue to be, in full force and effect and each is hereby ratified and
confirmed in all respects, except that on and after the date hereof (A) all
references in the Note to “this Note,” “hereto,” “hereof,” “hereunder” or words
of like import referring to the Note shall mean the Note as amended by this
Agreement and (B) all references in the other Transaction Documents to the
“Note,” “thereto,” “thereof,” “thereunder” or words of like import referring to
the Note shall mean the Note as amended by this Agreement and (ii) the
execution, delivery and effectiveness of this Agreement shall not operate as an
amendment of any right, power or remedy of the Holder under any Transaction
Document, nor constitute an amendment of any provision of any Transaction
Document and all of them shall continue in full force and effect, as amended or
modified by this Agreement. This Agreement supersedes all other prior oral or
written agreements between the Holder and the Company solely with respect to the
specific matters contained herein and in the attachments hereto, and this
Agreement and the attachments hereto contain the entire understanding of the
parties with respect to the specific matters covered herein and therein. The
Recitals set forth above are hereby incorporated into this Agreement by
reference. The language used in this Agreement will be deemed to be the language
chosen by the parties to express their mutual intent, and no rules of strict
construction will be applied against any party. This Agreement shall be deemed
to be a Transaction Document for purposes of the Purchase Agreement, the Note
and all other Transaction Documents. All dollar amounts referred to in this
Agreement are in US Dollars (as defined in the Purchase Agreement). Without
limiting Sections 5 or 6 hereof, the Company hereby agrees and acknowledges that
any breach by the Company of any representation, warranty or covenant of the
Company contained in this Agreement shall be an Event of Default under Section
4(a)(xiv) of the Note.

 
10

--------------------------------------------------------------------------------

 
 
13.           Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party. In the event that any signature is
delivered by facsimile transmission or by an e-mail which contains a portable
document format (.pdf) file of an executed signature page, such signature page
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
signature page were an original thereof.


14.           Headings; Severability. The headings of this Agreement are for
convenience of reference and shall not form part of, or affect the
interpretation of, this Agreement. Unless the context clearly indicates
otherwise, each pronoun herein shall be deemed to include the masculine,
feminine, neuter, singular and plural forms thereof. The terms “including,”
“includes,” “include” and words of like import shall be construed broadly as if
followed by the words “without limitation.” The terms “herein,” “hereunder,”
“hereof” and words of like import refer to this entire Agreement instead of just
the provision in which they are found. If any provision of this Agreement shall
be invalid or unenforceable in any jurisdiction, such invalidity or
unenforceability shall not affect the validity or enforceability of the
remainder of this Agreement in that jurisdiction or the validity or
enforceability of any provision of this Agreement in any other jurisdiction.


15.           Miscellaneous. (a) The provisions of this Agreement shall survive
the termination of the Standstill Period. This Agreement is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person, other than those Persons expressly specified in Section 17
hereof who shall be intended third party beneficiaries thereof. If requested by
the Holder, the Company will deliver to the Holder an amended Note to the
address specified by the Holder that reflect the amendments set forth herein
within five (5) days after such request, and such amended Note shall replace the
Note and the Holder shall not be obligated to return the original Note to the
Company. For clarification purposes, it is understood and agreed that the
amendments set forth herein are effective as of the date hereof regardless of
whether such amended Note is so requested or delivered.


(b)           Except as expressly modified by this Agreement, (a) the Company,
on behalf of itself and each of its Subsidiaries, hereby acknowledges, confirms
and ratifies all of the terms and conditions set forth in, and all of its and
each of its Subsidiaries’ obligations under, the Purchase Agreement, the Note,
the Security Agreement, the Series Warrants, the Other Warrants and all other
Transaction Documents, which documents are valid, binding and in full force and
effect and (b) all of the terms and conditions set forth in the foregoing
Transaction Documents are legal, valid and binding obligations of the Company
and each of its Subsidiaries (as applicable).

 
11

--------------------------------------------------------------------------------

 
 
(c)           As a material inducement for the Holder to enter into this
Agreement and to forbear with respect to the Existing Events of Default in the
manner expressly provided in this Agreement, the Company, on behalf of itself
and each of its Subsidiaries represents and warrants to the Holder as follows:


(i)           Power and Authority.  The Company has all requisite corporate
power and authority to enter into this Agreement and to carry out the
transactions contemplated hereby, and perform its obligations hereunder.


(ii)           Authorization of Agreements.  The execution and delivery of this
Agreement and the other agreements and instruments contemplated hereby by the
Company and each of its Subsidiaries (as applicable) and the performance by the
Company and each of its Subsidiaries hereunder and thereunder (as applicable)
have been duly authorized by all necessary action, and this Agreement has been
duly executed and delivered by the Company and such other agreements and
instruments will be duly executed and delivered by the company and each of its
Subsidiaries (as applicable).


(iii)         Enforceability.  This Agreement constitutes the legal, valid and
binding obligation of the Company and its Subsidiaries enforceable against each
of them in accordance with its terms.


(iv)           No Violation or Conflict.  The execution and delivery by the
Company or any of its Subsidiaries (as applicable) of this Agreement or any of
the other agreements or instruments contemplated hereby and the performance by
the Company and each of its Subsidiaries (as applicable) hereunder and
thereunder do not and will not (i) contravene, in any respect, any provision of
any law, regulation, decree, ruling, judgment or order that is applicable to the
Company or any of its Subsidiaries or any of their respective  properties or
other assets, or (ii) result in a breach of or constitute a default under the
charter, bylaws or other organizational documents of the Company or any of its
Subsidiaries or any material agreement, indenture, lease or instrument binding
upon the Company or any of its Subsidiaries or any of their respective
properties or other assets.


(v)           Governmental Consents.  No authorization or approval or other
action by, and no notice to or filing with, any governmental authority or
regulatory body is required for the due execution, delivery and performance by
the Company or any of its Subsidiaries (as applicable)  of this Agreement or any
of the other agreements or instruments contemplated hereby.


(vi)          Acknowledgement of Indebtedness.  The Company acknowledges and
agrees that as of the date hereof, the aggregate indebtedness due under the Note
to the Holder is $________ (the “Indebtedness”).   The Company represents,
warrants and agrees that the Indebtedness due to the Holder is secured by valid
and enforceable first priority liens and security interests against the
Collateral (as defined in the Security Agreement), and that neither the Company
nor any of its Subsidiaries has any offset, defense, counterclaim, dispute or
disagreement of any kind or nature whatsoever with respect to the liability or
amount of the Indebtedness or the liens and security interests securing the
Indebtedness.

 
12

--------------------------------------------------------------------------------

 
 
16.           Governing Law; Jurisdiction; Jury Trial. All questions concerning
the construction, validity, enforcement and interpretation of this Agreement
shall be governed by the internal laws of the State of New York, without giving
effect to any choice of law or conflict of law provision or rule (whether of the
State of New York or any other jurisdictions) that would cause the application
of the laws of any jurisdictions other than the State of New York. Each party
hereby irrevocably submits to the exclusive jurisdiction of the state and
federal courts sitting in The City of New York, Borough of Manhattan, and the
Company also submits to the jurisdiction of federal and provincial courts in
Ontario, Canada, with respect to any matter involving the parties (including,
without limitation, the adjudication of any dispute hereunder or in connection
herewith or any transaction contemplated hereby or discussed herein), and hereby
irrevocably waives, and agrees not to assert in any suit, action or proceeding,
any claim that it is not personally subject to the jurisdiction of any such
court, that such suit, action or proceeding is brought in an inconvenient forum
or that the venue of such suit, action or proceeding is improper. Each party
hereby irrevocably waives personal service of process and consents to process
being served in any such suit, action or proceeding by mailing a copy thereof to
such party at the address for such notices to it under this Agreement and agrees
that such service shall constitute good and sufficient service of process and
notice thereof. Nothing contained herein shall be deemed to limit in any way any
right to serve process in any manner permitted by law. EACH PARTY HEREBY
IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND AGREES NOT TO REQUEST, A JURY
TRIAL FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION WITH OR
ARISING OUT OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.


17.           RELEASE. FOR VALUE RECEIVED (INCLUDING, WITHOUT LIMITATION, THE
AGREEMENTS OF THE HOLDER IN THIS AGREEMENT), THE COMPANY, ON BEHALF OF ITSELF
AND ITS SUBSIDIARIES, HEREBY RELEASES THE HOLDER AND ALL THE OTHER INDEMNITEES
(AS DEFINED IN THE PURCHASE AGREEMENT) (COLLECTIVELY, THE “RELEASED PARTIES”) OF
AND FROM ANY AND ALL DEMANDS, ACTIONS, CAUSES OF ACTION, SUITS, CONTROVERSIES,
ACTS AND OMISSIONS, LIABILITIES, AND OTHER CLAIMS OF EVERY KIND OR NATURE
WHATSOEVER, BOTH IN LAW AND IN EQUITY, KNOWN OR UNKNOWN, WHICH THE COMPANY OR
ANY OF ITS SUBSIDIARIES NOW HAS OR EVER HAD AGAINST ANY OF THE RELEASED PARTIES
ARISING OUT OF OR RELATING TO ANY OF THE TRANSACTION DOCUMENTS (INCLUDING,
WITHOUT LIMITATION, ANY ARISING OUT OF OR RELATING TO THE NEGOTIATIONS IN
CONNECTION WITH THE EXISTING EVENTS OF DEFAULT), AND THE COMPANY FURTHER
ACKNOWLEDGES THAT, AS OF THE DATE HEREOF, NEITHER THE COMPANY NOR ANY OF ITS
SUBSIDIARIES HAS ANY COUNTERCLAIM, SET-OFF, OR DEFENSE AGAINST ANY OF THE
RELEASED PARTIES, EACH OF WHICH THE COMPANY HEREBY EXPRESSLY WAIVES ON BEHALF OF
ITSELF AND ITS SUBSIDIARIES.

 
13

--------------------------------------------------------------------------------

 


18.           Expenses. The Company shall reimburse the Holder or its
designee(s) for all costs and expenses incurred by it or its affiliates in
connection with the transactions contemplated by this Agreement (including,
without limitation, the agreements and instruments contemplated by  Sections 5
and 6), the Existing Events of Default and any other Events of Default that
occurred prior to the date hereof (including, without limitation, all legal fees
and disbursements in connection therewith and documentation and implementation
of the transactions contemplated by this Agreement), which amount shall be paid
by the Company in shares of Common Stock delivered within two (2) Trading Days
after March 9, 2009, determined by dividing the amount of the Holder’s expenses
to be reimbursed by the price which shall be computed as 90% of the arithmetic
average of the VWAP of the Common Stock on each of the twenty (20) consecutive
Trading Days immediately preceding March 29, 2009 (to be appropriately adjusted
for any stock split, stock dividend, stock combination or other similar
transaction during such measuring period), and subject to a “true-up” as of the
April 1, 2009 Installment Date in the same manner as for the Conversion Shares
delivered in respect of such Installment Date under paragraph 8(b) of the
Note.  To the extent required hereunder to be paid in cash, such costs and
expenses shall be deemed not to be cash expended for purposes of paragraph
4(a)(xviii) of the Note.


19.           Disclosure. The Company shall, on or before 8:30 a.m., New York
time, on the first (1st) Business Day after the date of this Agreement file a
Current Report on Form 8-K describing all the material terms of the transactions
contemplated by this Agreement in the form required by the 1934 Act (as defined
in the Purchase Agreement) and attaching this Agreement (and all attachments to
this Agreement) as an exhibit thereto.


20.           Terms.  The Company represents, warrants and covenants that the
Company has not entered into, and will not enter into, any agreement or
instrument with, or for the benefit of, any holder of Other Notes on terms or
conditions which are more favorable to any such holder than the terms and
conditions provided to, or for the benefit of, the Holder. To the extent the
Company enters into any agreement or instrument with, or for the benefit of, any
holder of Other Notes that contains any terms or conditions which are more
favorable to any such holder than the terms and conditions provided to, or for
the benefit of, the Holder, then the Holder, at its option, shall be entitled to
the benefit of such more favorable terms or conditions (as the case may be) and
this Agreement shall be automatically amended to reflect such more favorable
terms or conditions (as the case may be). Notwithstanding the foregoing, it is
expressly understood and agreed that to the extent the Company enters into a
similar agreement with any of the holders of the Other Notes with respect to the
matters contained herein and such agreement provides for expense reimbursement
for such holder, the expenses of such holder may be reimbursed by the Company in
shares of Common Stock so long as the number of shares of Common Stock issued as
such expense reimbursement is determined, as of March 9, 2009, by dividing the
amount of such holder’s expenses to be reimbursed by the price which shall be
computed as 90% of the arithmetic average of the VWAP of the Common Stock on
each of the twenty (20) consecutive Trading Days immediately preceding the date
of such agreement (to be appropriately adjusted for any stock split, stock
dividend, stock combination or other similar transaction during such measuring
period), and is subject to a “true-up” as of April 1, 2009 (as if the shares
were Conversion Shares being delivered in respect of the April 1, 2009
Installment Date).


21.           Series Warrants. The term “Fundamental Transaction” in each of the
Series Warrants is hereby deleted in its entirety and replaced with:

 
14

--------------------------------------------------------------------------------

 
 
““Fundamental Transaction” means that (1) the Company shall, directly or
indirectly, in one or more related transactions, (i) consolidate or merge with
or into (whether or not the Company is the surviving corporation) another
Person, or (ii) sell, assign, transfer, convey or otherwise dispose of all or
substantially all of the properties or assets of the Company to another Person,
or (iii) allow another Person to make a purchase, tender or exchange offer that
is accepted by the holders of more than 50% of the outstanding shares of Common
Stock (not including any shares of Common Stock held by the Person or Persons
making or party to, or associated or affiliated with the Persons making or party
to, such purchase, tender or exchange offer), or (iv) consummate a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with
another Person whereby such other Person acquires more than the 50% of the
outstanding shares of Common Stock (not including any shares of Common Stock
held by the other Person or other Persons making or party to, or associated or
affiliated with the other Persons making or party to, such stock purchase
agreement or other business combination), or (v) reorganize, recapitalize or
reclassify its Common Stock, or (2) any “person” or “group” (as these terms are
used for purposes of Sections 13(d) and 14(d) of the 1934 Act) is or shall
become the “beneficial owner” (as defined in Rule 13d-3 under the 1934 Act),
directly or indirectly, of 50% of the aggregate ordinary voting power
represented by issued and outstanding Common Stock.”


22.           Independent Obligations.  The obligations of the Holder hereunder
are several and not joint with the obligations of any other holder of Other
Notes and the Holder shall not be responsible in any way for the performance of
the obligations of any other holder of Other Notes under any other similar
agreement. Nothing contained herein, and no action taken by the Holder pursuant
hereto, shall be deemed to constitute the Holder and the holders of the Other
Notes as, and the Company acknowledges that the Holder and the holders of the
Other Notes do not so constitute, a partnership, an association, a joint venture
or any other kind of group or entity, or create a presumption that the Holder or
any holder of Other Notes are in any way acting in concert or as a group or
entity with respect to such obligations or the transactions contemplated by this
Agreement or any matters, and the Company acknowledges that the Holder and the
holders of the Other Notes are not acting in concert or as a group, and the
Company shall not assert any such claim, with respect to such obligations or the
transactions contemplated by this Agreement or any other similar agreement. The
decision of the Holder to enter into this Agreement has been made by the Holder
independently of any holder of Other Notes. The Company and the Holder confirm
that the Holder has independently participated with the Company in the
negotiation of the transaction contemplated hereby with the advice of its own
counsel, [insert outsider law firm, if any]________ and advisors. The Holder
shall be entitled to independently protect and enforce its rights, including,
without limitation, the rights arising out of this Agreement or out of any other
Transaction Documents, and it shall not be necessary for any other holder of
Other Notes to be joined as an additional party in any proceeding for such
purpose. To the extent that any holder of Other Notes enters into an agreement
with the same or similar terms and conditions or pursuant to the same or similar
documents, all such matters are solely in the control of the Company, not the
action or decision of the Holder, and would be solely for the convenience of the
Company and not because it was required or requested the Holder.              
[signature page follows]

 
15

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Holder and the Company have caused their respective
signature page to this Agreement to be duly executed as of the date first
written above.



 
GENEREX BIOTECHNOLOGY
CORPORATION
     
By:
   
Its:
       
[HOLDER]
     
By:
   
Its:
  

 
 
16

--------------------------------------------------------------------------------

 

Attachment 1


The Control Agreement shall include, without limitation, the following concepts:


The $3,000,000 deposited by the Company in the Deposit Account (such amount
being the “Blocked Account Cash”) shall be blocked irrevocably and may not be
accessed by the Company or any of its Subsidiaries under any circumstances
(including in any Insolvency Proceeding) unless the conditions for release of
the funds expressly provided in the Control Agreement are
satisfied.  However,  the Blocked Account Cash may be deposited with the
Depository as cash collateral for the Letter of Credit as long as the manner in
which the Blocked Account Cash is transferred from the Deposit Account and to
the Depository to be held as cash collateral for the Letter of Credit does not
adversely affect any of the Holder’s rights under any of the Transaction
Documents.


Notwithstanding anything to the contrary in the Security Agreement, upon the
occurrence of an Event of Default and the delivery of an Event of Default
Redemption Notice by the Holder in accordance with Section 4(b) of the Note, the
Holder shall have the unfettered right (regardless of whether the Holder is a
Permitted Secured Party (as defined in the Security Agreement)) to have  a
percentage (which percentage shall be equal to the quotient of (i) the then
remaining amount of principal and interest due on the Holder’s Note divided by
(ii) the then remaining amount of principal and interest due on all Notes) of
the Blocked Account Cash released to the Holder as payment of a portion of the
Event of Default Redemption Price due to the Holder if the Event of Default
specified in such Event of Default Redemption Notice is not cured by the Company
within three (3) Business Days following the Company’s receipt thereof (but such
three (3) Business Day period shall not apply if such Event of Default is not
capable of being cured); [provided, however, that the amount of the Event of
Default Redemption Price to be paid from the Blocked Account Cash shall be
reduced by the value of the Conversion Shares delivered to the Holder pursuant
to the delivery of its instructions to the Transfer Agent in connection with
such Event of Default, it being agreed that the Holder shall have the right, in
connection with any Event of Default, to cause all or a portion (in the Holder’s
sole discretion) of the Event of Default Redemption Price due to the Holder to
be paid in cash with (its percentage of) the Blocked Account Cash or with
Conversion Shares].


The Blocked Account Cash shall only be released to the Company as follows:


(i)           If no Event of Default has occurred on or prior to June 5, 2009,
then an amount equal to (a) $3,000,000 minus (b) 135% of all amounts due
(principal, Interest and Late Charges, if any) on all Notes on the Maturity Date
will be released to the Company by the Depository.


(ii)           If no Event of Default has occurred on or prior to the Maturity
Date and all amounts due under all Notes have been paid by the Company on the
Maturity Date, then the remaining Blocked Account Cash will be released to the
Company by the Depository.

 
17

--------------------------------------------------------------------------------

 


(iii)       If  no Event of Default has occurred on or prior to the Maturity
Date, and all amounts due under all Notes have been paid by the Company on the
Maturity Date, then the Letter of Credit shall be delivered by the Holder to the
Depository for cancellation with an authorization for the Depository to release
to the Company the remaining cash collateral.

 
18

--------------------------------------------------------------------------------

 